PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number:  16/211956
Filing Date: December 06, 2018
Appellant(s): ZHENG ET AL



__________________
Lance Kreisman
For Appellant



EXAMINER'S ANSWER
This is in response to the appeal brief filed 03/17/2021 appealing from the Office action mailed 10/19/2020.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Examiner would like to point out that the claim language presented in the instant application is broad as many of the terms in the pending claims are not defined within the scope of the claims; therefore, any limitations appearing in the Specification but not recited in the claims have not been read into the claims and Examiner has interpreted these terms according to the broadest reasonable interpretation as follows (See M.P.E.P. 2111 [R-1]).

A.	35 U.S.C. § 103 rejection of claims 2, 9, and 16.
	Re claims 2, 9, and 16, Appellant argues that Examiner’s rejections under 35 USC § 103 are improper, for reasons a-f.  In the interest of clarity, Examiner has divided the response into the sections indicated by Appellant (§ a-f).  It is noted that several of the sections and arguments appear to be restatements or summaries of earlier arguments; as such, Examiner has done his best to address all the arguments, while directing to previously made arguments where appropriate to minimize repetition.

a)	Appellant argues that D’Abreu does not disclose the claimed invention, for 2 reasons.
First, Appellant argues that D’Abreu operates on non-volatile memory, which has a different timescale than the claimed invention.  Appellant further argues that “refresh” whether to do so at all.  Each region has a timestamp and a threshold associated with it (Figs. 1-2).  These thresholds may be adjusted based on things like error count (p. 1, ¶ 3, p. 2, ¶ 14), but nothing in D’Abreu suggests simply not having a threshold at all, or having an indefinite one.  Accordingly, as long as each memory region has a finite threshold, then over a time period that includes the longest of said finite thresholds, all the allocated memory will be refreshed, and the selective order/timing used to perform this set of refreshes does not imply that some memory regions will not be refreshed at all.

Second, Appellant argues that ¶ 29 of D’Abreu avoids refreshing operations of all memory during a given operation period by breaking the iterative refresh process.  In response, Appellant’s second argument in § a) has been fully considered, but is not deemed persuasive.  As noted above, Appellant has not defined a given operation period, so Examiner does not interpret taking a break from the iterative refresh process to be ending a given operation period; in other words, the time period comprising the given operation period need not be continuously refreshing; the process is iterative, and the time to perform the entire iterative set of refresh operations can reasonably be interpreted to be the “given operation period”.  Even if the remaining unrefreshed memory does not currently need refreshing, and thus the iterative refresh process can break, eventually those remaining regions will have their thresholds expire, and will need to be refreshed.

b)	Appellant argues that Berke is incompatible with D’Abreu, because it operates on DRAM, and DRAM must be refreshed much more frequently.  Appellant further argues that if the non-volatile memory of D’Abreu were to be refreshed like a DRAM (Appellant cites 64ms as a required refresh period for a DRAM), it would wear out quickly.  In response, Appellant’s argument in § b) has been fully considered, but is not deemed persuasive, for 2 reasons.  First, Berke does not explicitly require the memory system to be a DRAM, and suggests that it could also be a non-volatile memory (¶ 23).  Additionally, Appellant’s citation of 64ms as a DRAM requirement is not disclosed by Id. at 420, 82 USPO2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396" (MPEP § 2141(II)(C).

c)	Appellant argues in summary that 1) the combination of references doesn’t properly read on the claimed “refreshing all of the allocated portions ... during the given period of operation, and 2) none of the cited references discloses the claimed refresh status parameter.

	Appellant’s first argument in § c) has been fully considered, but is not deemed persuasive, for 2 reasons.  First, for the reasons noted in Examiner’s argument in response to § a), D’Abreu discloses that each memory region has a timestamp and threshold, and thus all allocated memory will eventually be refreshed over the entire time period required for all time thresholds to expire.  While D’Abreu does not explicitly disclose only refreshing the allocated memory and not the unallocated memory, this 

	Appellant’s second argument in § c) has been fully considered, but is not deemed persuasive.  Appellant argues that the timestamps of D’Abreu cannot be interpreted as a “refresh status parameter”, but Appellant has not explicitly defined the limitation in such a way that it could not be interpreted as a timestamp.  A timestamp is a parameter, and it provides a status related to refreshing – i.e. how long it has been since the data was last written/refreshed, and when compared to the time threshold, how long until the data needs to be refreshed again.  Additionally, the only mention of a refresh status parameter in the specification is in ¶ 33, which discloses a countdown timer representing a time-to-live, which performs a very similar function to a timestamp (counting elapsed time before something happens); in any case, this description only describes “in one embodiment”, so there is no indication that the refresh status parameter is intended to be limited to only that specific timer, and furthermore, the fact “[t]hat claims are interpreted in light of the specification does not mean that everything in the specification must be read into the claims" Raytheon Co. v. Roper Corp., 724 F.2d 951, 957, 220 USPQ 592, 597 (Fed. Cir. 1983), cert. denied, 469 U.S. 835 (1984).  Accordingly, Examiner interprets the “refresh status parameter” more broadly to include information such as a timestamp which can be used to determine the data’s relationship to a refresh time.

d)	Appellant argues that “obviousness requires a suggestion of all limitations in a claim”.  In response, Appellant’s argument in § d) has been fully considered, but is not deemed persuasive.  Appellant has not alleged any specific suggestion that is missing 

e)	Appellant argues that D’Abreu and Berke together fail to properly read on Appellant’s claimed “refreshing all of the allocated portions… during the given period of operation”, for 3 reasons.

First, Appellant argues in § e) that one having ordinary skill in the art would not be able to combine a “mandatory high-rate refresh scheme like Berke (DRAM refreshes every 64ms) into a selective refresh method such as D’Abreu”, which allegedly discloses refreshing over an indefinite amount of time. In response, Appellant’s first argument in § e) has been fully considered, but is not deemed persuasive.  Examiner has not suggested modifying the memory of D’Abreu to refresh at the speed of a DRAM; Berke was merely cited as being a memory system that determines which portions of memory are allocated and which are non-allocated.  As noted in Examiner’s argument of § b) above, Examiner need not integrate the alleged timing restrictions of Berke into the refresh system of D’Abreu.  2) Appellant is reading in requirements that are not present in Berke.  The “mandatory” 64ms requirement does not appear anywhere in Burke, and instead is a time limit defined by Appellant, not a universal rule about the speed of RAM.  Additionally, while Berke does disclose details of an embodiment using RAM, it also says that the memory system can be implemented as other types of memory, including non-volatile memory (¶ 22).

	Second, Appellant argues in e) that the given period of operation in D’Abreu is an indefinite amount of time, which is “completely inconsistent with Appellant’s specification, which for specific examples identifies refresh rates […] on the order of hundreds of milliseconds to seconds”.  In response, Appellant’s second argument in § e) has been fully considered, but is not deemed persuasive.  As noted in Examiner’s argument in § a) above, Appellant has declined to place any meaningful limit on the timescales of the refresh rates, as the claims neither specify a range of acceptable refresh periods, nor are they limited to a specific type of memory that would be limited to 
	
	Third, Appellant argues in § e) that the citation of Berke to disclose “refreshing all of the allocated portions of the memory during the given period of operation” would destroy the principle of operation, because of the differences in time scales.  In response, Appellant’s third argument in § e) has been fully considered, but is not deemed persuasive, for 3 reasons.  First, contrary to Appellant’s assertion, the citation of Berke to disclose “refreshing all of the allocated portions during the given period of operation” is not “realizing the tenuous nature of D’Abreu’s disclosure”; rather, Examiner cited Berke to disclose this limitation in order to further compact prosecution, by showing that while D’Abreu teaches a broad reasonable interpretation of the limitation (i.e. refreshing all allocated memory regardless of whether unallocated memory is also refreshed), Berke teaches a narrower version of this limitation (i.e. refreshing only the allocated memory and skipping the unallocated memory) (p. 1, ¶ 3; p. 4, ¶ 44).  Second, as noted in Examiner’s argument in § b) above, Berke does not explicitly state that the memory must be DRAM, and includes other possible embodiments, which may have other timescales for refreshing.  Third, as noted in Examiner’s argument in § b above, Examiner need not specifically integrate the timescale of Berke into the refreshing of D’Abreu; one of ordinary skill in the art would understand that the concept of determining which portions of memory are allocated, and only refreshing those memory 

f)	Appellant argues that D’Abreu and Berke do not disclose a “refresh status parameter”.  Appellant further argues that a timestamp is inconsistent with a broadest reasonable interpretation, and that “refresh status parameter: should be limited to the specific example given in the specification (a decrementing counter representing a time-to-live).  In response, Applicant’s argument in § f) has been fully considered, but is not deemed persuasive.  As noted in Examiner’s arguments in § c) above, the decrementing counter/TTL implementation of the refresh status parameter from the specification is merely “one embodiment”, as acknowledged by Appellant (appeal brief p. 14), and thus is not necessarily the only possible embodiment of a refresh status parameter.  As further noted in § c) above, while the claims are read in view of the specification, limitations from the specification are not read into the claims.  Examiner interprets the timestamp to be a refresh status parameter, because it is as a parameter which indicates how long it has been since data was refreshed, and additionally can be used to determine how long until it needs to be refreshed again).

B.	35 U.S.C. § 103 rejection of claims 4-5, 11-12, and 18-19

Re claims 4, Appellant argues that D’Abreu, Berke, and Hummler do not disclose the claimed invention, for 3 reasons.

First, Appellant argues that Hummler, which discloses a count value, cannot be substituted for D’Abreu’s timestamp to yield the claimed invention.  In response, Appellant’s first argument has been fully considered, but is not deemed persuasive.  Hummler discloses decrementing a counter, and when the counter reaches zero, refreshing the next (highest priority) memory (¶ 31).  It would have been obvious to integrate this counter into the refresh of D’Abreu and Berke, because it would allow the 

Second, Appellant argues that Hummler operates on DRAM, and thus cannot be integrated with D’Abreu, for similar reasons argued with respect to Burke in § b).  In response, Appellant’s second argument has been fully considered, but is not deemed persuasive, for reasons similar to those argued in § b) with regard to Berke.  Merely integrating the counter of Hummler, which is used to count down time between memory refreshes, does not require Examiner to also integrate all the timing information from Berke into D’Abreu.  The principle of using a counter to track time between refreshes is a concept that is applicable to a variety of timescales, and is not strictly limited to the specific timescale of a DRAM.

Third, Appellant argues that the way that pages are selected in Hummler is different from the way they are selected in the claimed invention.  In response, Appellant’s third argument has been fully considered, but is not deemed persuasive.  Appellant has cited D’Abreu as teaching the sorting based on priority, and has cited Hummler as teaching a counter used for tracking time between refreshes.  Hummler was not cited for its teaching of the method of sorting pages for refresh, and one having 

Appellant makes no specific arguments regarding claims 5, 11-12, and 18-19; accordingly, Appellant is directed to Examiner’s comments re claim 4 above.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132     

Conferees:



/DAVID YI/Supervisory Patent Examiner, Art Unit 2132        

/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                                                                                                                                                                                                                      
                                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.